ORDER Per Curiam: William Marchand (“Marchand”) appeals from the judgment of the Circuit Court of Boone County, following a trial by jury, convicting him of one count of first-degree statutory sodomy and one count of first-degree child molestation. Marchand was sentenced to fifteen years of imprisonment on each count with the terms to run consecutively for a total sentence of imprisonment of thirty years. In his sole point on appeal, Marchand argues that the circuit court abused its discretion in admitting into evidence two brief video clips that Marchand claims the State had failed to produce in discovery prior to trial. We affirm. A memorandum setting forth the reasons for this order has been-provided to the parties. Rule 30.25(b).